Title: To George Washington from Lieutenant Colonel William Henshaw, 6 July 1776
From: Henshaw, William
To: Washington, George


Long Island [N.Y.] 6 July 1776. Asserts right to command a regiment. “In the present Campaign I was appointed a Lt Col., under Col. Little, which reduced the Rank I formerly held in the Service, & exposes me to be Commanded by many, who have been on Command under me. . . . I have no doubts in my Mind, Sir, but that you will take my Case into Consideration, and grant me the Rank I have heretofore held, when you can without injuring the Service, or doing injustice to others—Happy shall I esteem myself, when I can retire from the Service without Injuring the Cause, or dishonouring myself.”
